Title: To Alexander Hamilton from Tench Coxe, 9 July 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, July 9, 1794. “You will find under this cover Estimates of monies which will be wanted by the supervisor of New York for pickled provisions for the axe men & carpenters under Mr Morgan & which may be wanted for advances to them, Cheese, butter, liquors, Melasses &ca. by the Collector of New London in Connecticut. Mr. Francis having informed that Sulphur can be procured at less than the cost & charges of importation I have desired him to secure 100 to 120 tons. The cost will be from £2400 to £3000.”
